Citation Nr: 1230426	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1958.  He also had prior reserve service with periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefit sought on appeal.  In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Clear and unmistakable evidence shows that a right foot disability was noted on entry to service and existed prior to service, and clear and unmistakable evidence does not show that it increased in severity beyond its normal progression in service. 


CONCLUSION OF LAW

The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

Service connection for some disorders, including myelitis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran asserts that a preexisting right foot disability, diagnosed as osteomyelitis of the right first metatarsal, was aggravated by his active duty service.  Specifically, in written statements and in testimony before the Board, the Veteran has asserted that his preexisting osteomyelitis of the right first metatarsal, which was diagnosed in childhood, did not bother him prior to his period of active duty service during which he performed marching with heavy equipment.

Service medical records, including the Veteran's July 1957 enlistment examination, show that the Veteran reported a history of right foot problems prior to service.  Specifically, the Veteran reported a history of treatment for osteomyelitis of the right first metatarsal for which he underwent surgery in 1944, 1945, 1949, and 1953.  Considering his medical history, the Veteran was referred to the Naval Hospital in February 1956 for an orthopedic consultation.  At that time it was determined that there was no evidence of any active osteomyelitis and that functional capacity was normal.  Considering the adequacy of the Veteran's last surgery and the present X-ray showing no deformity, it was felt that the Veteran's difficulty had been eradicated and he was fully qualified for active duty.  Thereafter, contemporaneous clinical examination during the July 1957 enlistment examination was negative for any significant right foot problems and the Veteran was found to be fit for basic training and active service.  Nevertheless, in light of the abnormality noted upon entry, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence as to a right foot disability diagnosed as osteomyelitis of the right first metatarsal, and the Board must consider whether the preexisting right foot disability was aggravated in service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).

Subsequent service medical records show that the Veteran presented for treatment in January 1958 with complaints of right foot pain, aching, and tenderness that had been present for a number of days.  The Veteran reported pain in the old incision area with walking.  Physical examination of the right foot was essentially normal, except for some tenderness to palpation over the shaft of the right first metatarsal.  There was no evidence of infection, swelling, or local redness.  Routine lab work was negative and X-rays showed slight demineralization and proliferative changes indicative of an old osteomyelitis in the shaft of the first metatarsal, with no evidence of activity in the bone.  Treatment at that time consisted of rest and observation.  Antibiotics were not prescribed as there was no evidence of osteomyelitis by either examination or blood count.  It was noted that the foot was less painful than on admission.  A diagnosis was made of chronic osteomyelitis of the right first metatarsal, organism undetermined.  Thereafter, in February 1958, the Veteran was found unfit for further service due to osteomyelitis that preexisted service and was not aggravated therein.  The Veteran was subsequently medically discharged from service in March 1958.

The record is negative for post-service medical records showing treatment for right foot symptoms.

The Veteran was afforded a VA examination in October 2009, during which he reported right foot pain and the use of a metatarsal pad on the bottom of his foot underneath his second metatarsal, which helped with walking.  He did not feel that his right foot limited his activity, employment, or walking distance.  The Veteran felt that he was doing fairly well with his foot disability and denied treatment with an orthopedist or podiatrist for his right foot disability.  However, he indicated discussions with his private primary care physician.  Examination revealed no overlapping of toes and normal alignment of the metatarsals.  There was definite point tenderness over the lateral surface of the Veteran's first metatarsal, but no tenderness over the medial surface.  X-rays of the right foot were fairly normal with normal structure and alignment of all parts of the foot.  However, there was some arthritic narrowing of the first metatarsal navicular joint and some irregularity and cortical overlay in the region of the lateral cortex of the first metatarsal.  

The examiner did not offer a diagnosis, but noted some mild discomfort in the foot that was not a major impact to the Veteran.  The examiner noted that the Veteran had a known diagnosis of childhood osteomyelitis of the first metatarsal with some operative treatment prior to entry into active duty.  The examiner noted that the only active duty episode that the Veteran had was an episode of soreness and mild pain, which was treated with nonsurgical means, namely bedrest.  Therefore, the examiner opined that the Veteran's 1958 treatment had no effect or bearing on his chronic osteomyelitis.  The examiner noted that osteomyelitis, once it develops in a bone, is a chronic and permanent condition in spite of attempts at eradication.  The condition continues to have periodic episodes of flares and pain.  Therefore, the flare-up of osteomyelitis noted in 1958 was not caused by or a result of activities and duties that the Veteran was performing during active military service.

Thereafter, in April 2011, the Veteran's private physician submitted a statement indicating that VA should consider the Veteran's claim for possible aggravation in service.  Specifically, the physician noted that the Veteran's military records had been reviewed and showed a history of infection/osteomyelitis in 1943 and subsequent surgical treatment.  The physician noted that the Veteran entered reserve service in June 1951, reenlisted in the reserves in August 1954, and then entered into active duty in August 1957.  Following entrance into active duty, the Veteran attended field medical training school from November 1957 to December 1957, during which time he marched with full gear, which included two field medical bags and a weapon, and aggravated his foot problem.  He soon after sought treatment in January 1958 and was medically discharged in March 1958.

In October 2011, the Veteran testified before the Board regarding his right foot disability.  Significantly, he reported that his right foot symptoms had persisted and gradually worsened since service, and now necessitated the use of a metatarsal pad in his shoe.  He stated that if he was on his feet for over eight hours, he was in agony and could be laid up for days afterwards.  He reported that during active duty, he did not experience problems with his right foot until marching exercises during medic school.

Pursuant to the Board's November 2011 remand, the Veteran was afforded a second VA examination in February 2012, during which he reported his history of right foot problems since 1957 or 1958, at which time he did a lot of marching with heavy equipment during active service.  Prior to that time, he had not done any marching with heavy equipment and his right foot did not bother him.  He had no history of right foot surgeries since service, nor did he have any flare-ups of draining wounds.  Regarding current symptoms, the Veteran reported daily pain and flare-ups if he was on his feet for four to six hours.  When his condition flared, he could hardly walk until the next day.  For his pain, he took Vicodin.  He also reported the use of metatarsal pads.  He did not use a cane or a crutch to walk, nor did he use orthotics because they were too expensive.  

On physical examination, the examiner noted that the Veteran had metatarsalgia affecting the right foot.  There was tenderness of the first tarsometatarsal joint and along the first metatarsal dorsal and plantar surface.  There was also a scar along the dorsum of the foot from mid foot to the web space between the first and second toes.  However, there was no evidence of local erythema, open wounds, or active infection.  The Veteran brought a CD to the examination with X-rays of the foot taken in September 2011.  Those X-rays showed sclerotic and cystic changes in the first metatarsal consistent with his history of osteomyelitis and surgical debridement.  The examiner also noted evidence of arthritic changes along the first tarsometatarsal joint.

Based on the foregoing evaluation and a review of the claims file, the examiner determined that there was clear and unmistakable evidence that the Veteran had a right foot disability, diagnosed as osteomyelitis of the first metatarsal, that preexisted his entry into active duty and clear and unmistakable evidence that the Veteran's right foot disability was not increased in severity beyond its natural progression during service.  Further, the examiner found that is less likely as not that the Veteran's current right foot metatarsalgia with arthritic changes was caused or aggravated beyond its natural progression by his military service.  In support of the foregoing conclusions, the examiner noted that the evidence showed surgical treatment for osteomyelitis of the right first metatarsal prior to active service.  Additionally, the examiner found that the symptoms of pain during service represented a flare up of the Veteran's preexisting right foot condition, but not aggravation, and that the symptoms for which the Veteran was treated in January 1958 were due to the natural progress of the right first metatarsal osteomyelitis treated prior to service.  The examiner found that the Veteran's current clinical symptoms, physical findings, and x-ray findings were the direct natural progression of the Veteran's surgical treatment.  Specifically, the Veteran's current x-ray findings were consistent with deformity of the first metatarsal of the right foot and arthritic changes in adjacent joints.  The examiner found that the Veteran would most likely have the same symptoms and findings today even if he never had a flare in the military.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the February 2012 VA examiner's opinion, indicating that the Veteran's current right foot disability preexisted service and did not undergo aggravation or a permanent worsening therein, is the most probative and persuasive evidence of record pertaining to the etiology of the Veteran's right foot disability.  In placing great weight on that opinion, the Board considers it significant that the opinion was based on a thorough and detailed examination of the Veteran and his claims folder and provided by an expert in the field of orthopedic surgery.  Moreover, that opinion was undertaken directly to address the issue on appeal and was supported by a detailed rationale, which took into account pertinent evidence of record including the Veteran's history of treatment for osteomyelitis prior to service, his right foot symptoms treated during active service, and the course of the Veteran's condition post service based on current findings.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

The Board also finds it significant that the February 2012 opinion constitutes the most recent medical opinion evidence of record and took into consideration prior opinions, including the October 2009 VA opinion and the April 2011 opinion from the Veteran's private physician.  Moreover, the February 2012 opinion, indicating that the Veteran's in-service right foot symptoms were the natural progression of the preexisting osteomyelitis is consistent with the October 2009 VA examiner's opinion that the Veteran's right foot treatment in service was a flare-up which was not caused by or a result of activities and duties in service.  That October 2009 VA opinion was also based on examination of the Veteran, a review of pertinent medical records, and the examiner's expertise in the field of orthopedic surgery, and was further supported by rationale.  Therefore, the Board also finds it both probative and persuasive.  Prejean v. West, 13 Vet. App. 444 (2000).

In contrast, the Board finds less persuasive the April 2011 private opinion suggesting that the Veteran's right foot disability was aggravated in service.  The Board acknowledges that the April 2011 opinion was predicated on a review of the Veteran's service medical records and supported by rationale, and is, therefore, accorded probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  Nevertheless, the physician did not reconcile the findings with the October 2009 VA opinion.  Nor did the physician provide an express opinion that the Veteran's preexisting right foot was aggravated by active service.  Instead, the physician stated that the VA should consider the Veteran's claim for service connection based on possible aggravation.  Therefore, the Board finds that the private physician's findings with respect to the etiology of the Veteran's right foot disability are speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Such findings fail to provide a definite causal connection between the Veteran's right foot disability and his active service, including aggravation or a permanent worsening therein.  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive). 

The Board recognizes that the Veteran has provided competent lay testimony of a persistence of chronic right foot symptoms since service, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, as the record shows that the Veteran served as a medical corpsman and has received some medical training, his statements regarding the onset and course of his continuing symptoms are considered both probative and persuasive.  Williams v. Brown, 4 Vet. App. 270 (1993) (opinion of a registered nurse is competent medical evidence requiring the Board to provide reasons and bases for finding that opinion unpersuasive).  Nevertheless, the Board finds the February 2012 VA opinion to be more probative and persuasive, as it was based on a thorough examination of the Veteran, supported by a detailed and persuasive rationale, and took into account all pertinent evidence of record.  

Moreover, although the Veteran has been shown to have received some medical training in service, the evidence does not show that he has the requisite expertise or training to provide an etiological opinion or an opinion regarding a permanent worsening of his right foot disability.  In this regard, while the Veteran asserts that the right foot symptoms for which he was treated in service are indicative of aggravation, two VA examiners, both orthopedic surgeons, have collectively opined that the symptoms in service represented a temporary flare up and were the natural progression of the preexisting osteomyelitis, and were otherwise not caused by a result of military duties.  Because of the October 2009 and February 2012 VA examiners' expertise in the field of orthopedic surgery, the Board accords their findings significantly more probative weight than the Veteran's statements.  Temporary increases in disability are not aggravation, which requires a permanent increase in disability.  Where increase in disability during service is not shown, the presumption of aggravation does not attach.  38 C.F.R. § 3.306 (2011). 

Based on the foregoing, the Board finds that the weight of the evidence of record shows clearly and unmistakably that the Veteran's right foot disability preexisted service.  Furthermore, the evidence shows that the pre-existing right foot disability was not permanently worsened, or aggravated, in service, and that the weight of the evidence is against a finding that a relationship exists between that disability and his active service. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence is against a finding of a medical nexus between military service and any aggravation of the Veteran's right foot disability, and the evidence is against a finding that the preexisting condition underwent any increase in severity during his period of active service.  The evidence of record, particularly the February 2012 VA medical opinion, weighs against such a finding.  Thus, the Board finds that service connection for a right foot disability is not warranted.  The evidence shows clearly and unmistakably that right first metatarsal osteomyelitis preexisted entry to service, and the evidence also shows clearly and unmistakably that the preexisting disability was not aggravated during service.  The evidence of record shows that the manifestations during service were the natural progress of the disorder.  There is a medical finding to that effect that is not contradicted by competent medical evidence.

The Board has considered the Veteran's assertions that his right foot disability arose in or was otherwise aggravated by active service.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a)  (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, osteomyelitis is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the diagnosis requires medical training beyond that of a medical corpsman in service.  Moreover, the Board notes that the Veteran's post-service employment history includes work as a salesman and an optician; the Veteran has not reported and the record does not otherwise show further medical training or schooling.  Therefore, the Veteran has not been shown to have the medical expertise to diagnose himself with osteomyelitis, nor does he been shown to have the requisite medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, clear and unmistakable evidence demonstrates that the Veteran's right foot disability preexisted service and did not increase in severity beyond its normal progression during active service.  Clear and unmistakable evidence also shows that the pre-existing right foot disability was aggravated during service.  In addition, no other foot disability is shown to have been incurred in or aggravated by service.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in August 2009 and November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Board is mindful of the evidence indicating that the Veteran has received private treatment for his right foot, including his reports of discussing his right foot disability with his private primary care physician, the April 2011 private physician's report of prior treatment of the Veteran, and the February 2012 examiner's report that the Veteran brought to the examination a CD with x-rays of the right foot taken in October 2009.  However, the Veteran has not submitted copies of any private records, nor has he provided information that would enable VA to obtain such records on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim, including records specifically from the physician who provided the April 2011 opinion.  Consequently, any private medical information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Additionally, the Veteran has been provided a hearing before the Board, and VA has obtained examinations with respect to the claim.  In this regard, pursuant to the Board's April 2011 remand instructions, VA obtained a February 2012 medical opinion that was based on a clinical evaluation of the Veteran and a review of the claims file.  Moreover, the medical opinion was supported by adequate rationale.  Therefore, the Board finds that the February 2012 is adequate for rating purposes, and further, that the is substantial compliance with the April 2011 remand.  Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


